        Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 1 of 20



                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
____________________________________
                                     )
UNITED STATES,                       )
            Plaintiff,               )
                                     )  Case No. PX-91-0310
            v.                       )
                                     )
TYRONE CLARK,                        )
            Defendant.               )
____________________________________)

MEMORANDUM IN SUPPORT OF EMERGENCY MOTION FOR REDUCED
         SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A)(i)

      Tyrone Clark, through undersigned counsel, respectfully moves this Court to

grant his motion for a reduced sentence under 18 U.S.C. § 3582(c)(1)(A)(i) based on

the “extraordinary and compelling reasons” presented here. Mr. Clark has served

95% of his 35-year sentence and is fewer than 16 months from his anticipated release.

He is 52 years old, diabetic, and suffers from hypertension, conditions that make him

particularly susceptible to suffering serious, and possibly fatal, complications if he

contracts COVID-19 while in Bureau of Prisons custody. Mr. Clark asks that this

Court issue an order reducing his sentence to time served, as it has recently done for

other medically-vulnerable inmates facing potential complications from the disease.

See United States v. Gardner, Crim. No. JKB-09-0619, ECF No. 72 (D. Md. May 27,

2020); United States v. Wise, Crim. No. ELH-18-072, 2020 WL 2614816 (D. Md. May

22, 2020); United States v. Gutman, Crim. No. RDB-19-069, 2020 WL 2467435 (D.

Md. May 13, 2020); United States v. Mel, Crim. No. TDC-18-0571, 2020 WL 2041674

(D. Md. Apr. 28, 2020); United States v. Winston, Crim. No. RDB-13-0639, ECF No.

294 (D. Md. Apr. 28, 2020).
                                          1
        Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 2 of 20



                              STATEMENT OF FACTS

      Tyrone Clark was convicted following a jury trial of: (i) conspiracy to distribute

and possess with intent to distribute heroin, in violation of 21 U.S.C. § 846 (one

count); (ii) possession with intent to distribute heroin, in violation of 21 U.S.C. § 841

(one count); (iii) use of a firearm in relation to a drug trafficking offense, in violation

of 18 U.S.C. § 924(c) (two counts); and (iv) possession of a firearm following a felony

conviction, in violation of 18 U.S.C. § 922(g) (one count). At a sentencing hearing held

on July 2, 1992, the Court sentenced Mr. Clark to 480 months’ imprisonment and a

10-year term of supervised release. The sentence consisted of a 360-month term (the

low end of the then-mandatory guideline range for the conspiracy offense), and

consecutive 60-month terms for the two firearm offenses under § 924(c).

      On November 14, 1997, this Court granted in part Mr. Clark’s motion for relief

under 28 U.S.C. § 2255. The Court vacated one of his convictions for using a firearm

in relation to a drug trafficking offense under § 924(c), which mandated a consecutive

60-month term. Dkt. Nos. 162, 163 (memorandum opinion and order). At a

resentencing hearing held on November 19, 1997, the Court reduced Mr. Clark’s

sentence to 420 months. Dkt. No. 164 (amended judgment). The sentence consisted of

a 360-month term (the low end of the mandatory guideline range for the conspiracy)

and a consecutive 60-month term for the single firearm offense under § 924(c).

      Mr. Clark has been in federal custody since his arrest on September 26, 1991.

He has spent his time productively, learnings marketable skills, taking classes,

working, practicing his faith, and most recently, completing an 18-month “Life

Connections” program. BOP Program Review (attached as Exhibit A). As of June 10,
                                            2
          Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 3 of 20



2020, Mr. Clark has been incarcerated for approximately 347 months (nearly 29

years), which amounts to more than 95% of his 35-year sentence. 1 BOP Inmate Data

(attached as Exhibit B), at 3. His anticipated release date is September 28, 2021.

      Mr. Clark filed a request for a reduction in sentence with the warden of USP

Leavenworth on April 17, 2020. Request for Reduction in Sentence (attached as

Exhibit C). Because more than thirty days have passed since the warden received the

request, Mr. Clark can petition this Court for relief pursuant to 18 U.S.C. §

3582(c)(1)(A). See United States v. Mel, No. TDC-18-0571, 2020 WL 2041674, at *1

(D. Md. Apr. 28, 2020).

                                   ARGUMENT

      Courts may grant compassionate release if they determine “extraordinary and

compelling reasons” justify relief. 18 U.S.C. § 3582(c)(1)(A)(i). Following the First

Step Act, which modified the compassionate release statute, courts’ assessments are

no longer limited to the criteria developed by either the BOP or the Sentencing

Commission. See Bureau of Prisons Policy Statement § 5050.50; U.S.S.G. § 1B1.13.

Rather, courts can determine whether reasons “other than, or in combination with”

the traditional criteria (age, medical condition, or family circumstances) warrant a

reduced sentence. U.S.S.G. § 1B1.13, app. n.1(D).

      The circumstances presented in this case, including Mr. Clark’s underlying

medical conditions (including diabetes and hypertension), which render him



      1 Pursuant to 18 U.S.C. § 3624(b)(1), as amended by the First Step Act,
inmates earn up to 54 days of good-conduct time each year. An inmate sentenced to
a 420-month term who accrues the maximum amount of available good-conduct
time will serve an actual sentence of 357 months, which is roughly 30 years.
                                          3
         Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 4 of 20



susceptible to falling gravely ill from COVID-19, constitute extraordinary and

compelling reasons for relief under § 3582(c). After balancing the relevant sentencing

factors under 18 U.S.C. § 3553(a), including Mr. Clark’s rehabilitative progress

during nearly three decades of incarceration, his maintenance of a perfect

disciplinary record over the past five years, the improbability he will recidivate, and

the availability of a stable release plan and community support, this Court should

reduce his sentence to time served.

   I.      The First Step Act Empowered Courts to Determine When
           “Extraordinary and Compelling Reasons” Warrant Relief Under
           § 3582(c)

        In December 2018, the President signed into law the First Step Act, which,

among other things, made significant changes to the statute governing compassionate

release, 18 U.S.C. § 3582(c)(1)(A)(i). The statute was first enacted in 1983 to serve as

a “safety valve” to enable judges to assess whether a sentence reduction was

warranted by “extraordinary and compelling reasons.” S. Rep. No. 98-225, at 121

(1983); 18 U.S.C. § 3582(c)(1)(A)(i). Congress delegated to the U.S. Sentencing

Commission (“Commission”) the responsibility of defining what were “extraordinary

and compelling reasons.” See 28 U.S.C. § 994(t). In 2007, more than two decades later,

the Commission responded by issuing a guideline stating that “extraordinary and

compelling reasons” include medical conditions, age, family circumstances, and

“other reasons.” U.S.S.G. § 1B1.13, comm. n.1(A).

        As originally enacted, the statute left sole discretion for filing compassionate

release motions with the Director of the Bureau of Prisons. But during the span of

more than three decades, the BOP rarely filed motions on behalf of inmates who met

                                            4
          Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 5 of 20



the eligibility criteria. 2 In 2013, the Office of the Inspector General for the

Department of Justice concluded, “The BOP does not properly manage the

compassionate release program, resulting in inmates who may be eligible candidates

for release not being considered.” Dep’t of Justice, Office of the Inspector General, The

Federal Bureau of Prisons’ Compassionate Release Program (April 2013), at 11,

available at https://oig.justice.gov/reports/2013/e1306.pdf. 3

      Through the First Step Act, Congress sought to resuscitate compassionate

release by, inter alia, allowing defendants to directly petition courts for relief, rather

than leaving that power solely in the hands of the BOP. See 18 U.S.C. § 3582(c)(1)(A).

The statute, as amended, now authorizes courts to grant relief whenever

“extraordinary and compelling reasons” warrant a reduction, consistent with the




      2 See, e.g., United States v. Brown, 411 F. Supp. 3d 446, 450-51 (S.D. Iowa Oct.
8, 2019) (“Until 2013, on average, ‘only [twenty-four] inmates were released each year’
through the BOP Program.”) (quoting Hearing on Compassionate Release and the
Conditions of Supervision before the U.S. Sentencing Comm’n (2016) (statement of
Michael E. Horowitz, Inspector General, Dep’t of Justice)); see also The Answer is No:
Too Little Compassionate Release in US Federal Prisons, Human Rights Watch, (Nov.
2012) (“Although we do not know how many prisoners have asked the BOP to make
motions on their behalf—because the BOP does not keep such records—we do know
the BOP rarely does so. The federal prison system houses over 218,000 prisoners, yet
in 2011, the BOP filed only 30 motions for early release, and between January 1 and
November 15, 2012, it filed 37.”).
      3  See also Dep’t of Justice, Office of the Inspector General, The Impact of an
Aging Inmate Population on the Federal Bureau of Prisons (May 2015), at 51,
available at https://oig.justice.gov/reports/2015/e1505.pdf#page=1 (“Although the
BOP has revised its compassionate release policy to expand consideration for early
release to aging inmates, which could help mitigate the effects of a growing aging
inmate population, few aging inmates have been released under it.”); U.S.S.G. §
1B1.13, n.4 (admonishing BOP for its past failure to pursue relief on behalf of
eligible inmates).
                                            5
          Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 6 of 20



sentencing factors outlined in 18 U.S.C. § 3553(a) and applicable policy statements

issued by the Commission—regardless of the BOP’s position. 4

       Thus, courts no longer need to await a motion by the BOP to consider a

defendant for compassionate release. They “may conduct such a review also ‘upon

motion of the defendant,’ if the defendant has exhausted all administrative remedies

to appeal the BOP’s failure to bring a motion, or if 30 days has lapsed ‘from the receipt

of such a request by the warden of the defendant’s facility,’ whichever is earlier.”

United States v. Decator, Crim. No. CCB-95-0202, 2020 WL 1676219, appeal noted

(D. Md. Apr. 6, 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i); Pub. L. 115-391, Title VI,




      4  The Sentencing Commission’s policy statement makes clear that
extraordinary and compelling reasons are not restricted to finite circumstances.
The policy statement identifies four categories of extraordinary and compelling
reasons, including age, medical reasons, family circumstances, and a catchall
provision. See U.S.S.G. § 1B1.13, app. n.1. The catchall provision, entitled “Other
Reasons,” broadly encompasses “an extraordinary and compelling reason other
than, or in combination with” a person’s age, medical condition, or family
circumstances. Id. at 1(D). While the catchall provision contemplates that such
other reasons be determined by the Director of the Bureau of Prisons, the policy
statement’s deference to the Bureau of Prisons cannot be reconciled with the text
and purpose of the amended statute, which “trumps the Guidelines.” Dorsey v.
United States, 567 U.S. 260, 266 (2012). Indeed, the Commission has not updated §
1B1.13 since the enactment of the First Step Act because it lacks the quorum
necessary to amend the guidelines. See United States v. Cantu-Rivera, No. H-89-
204, 2019 WL 2578272, at *2 n.1 (S.D. Tex. June 24, 2019). Accordingly, the
portions of the policy statement limiting “extraordinary and compelling” reasons to
criteria identified by the Director of the BOP “no longer explain an appropriate use”
of § 3582(c)(1)(A) and must be read out, as they conflict with the statute. See, e.g.,
United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *3-4 (S.D. Tex.
June 17, 2019); see also United States v. Ebbers, 2020 WL 91399, at *4 n.6 (S.D.N.Y.
Jan. 8, 2020) (“[T]he First Step Act reduced the BOP’s control over compassionate
release and vested greater discretion with courts. Deferring to the BOP would seem
to frustrate that purpose.”).
                                            6
          Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 7 of 20



§ 603(b), Dec. 21, 2018, 132 Stat. 5239); United States v. Bryant, Crim. No. CCB-95-

0202, Dkt. No. 373 (D. Md. Apr. 30, 2020).

      Likewise, courts are no longer constrained by the BOP’s criteria for

determining when relief is warranted. See, e.g., United States v. Cantu, 2019 WL

2498923, at *3-4 (S.D. Tex. June 17, 2019) (vesting BOP with authority to determine

whether extraordinary and compelling reasons are present “no longer describes an

appropriate use of sentence-modification provisions and is thus not part of the

applicable policy statement binding the Court”); United States v. Ebbers, 2020 WL

91399, at *4 n.6 (S.D.N.Y. Jan. 8, 2020) (“[T]he First Step Act reduced the BOP’s

control    over   compassionate    release   and    vested   greater    discretion   with

courts. Deferring to the BOP would seem to frustrate that purpose.”). Indeed, this

Court, quoting United States v. Redd, No. 1:97-CR-00006-AJT, 2020 WL 1248493, at

*7 (E.D. Va. Mar. 16, 2020), has explained that

      [a]pplication Note 1(D)’s prefatory language, which requires a
      determination by the BOP Director, is, in substance, part and parcel of
      the eliminated requirement that relief must be sought by the BOP
      Director in the first instance, particularly since it would be unlikely that
      the BOP Director would determine that an extraordinary and
      compelling reason exists under Application Note 1(D) but then decline
      to file a motion for compassionate release based on that determination.

Decator, 2020 WL 1676219, at *2. Thus, “[w]hile Sentencing Commission and BOP

criteria remain helpful guidance, the amended § 3582(c)(1)(A)(i) vests courts with

independent discretion to determine whether there are ‘extraordinary and compelling

reasons’ to reduce a sentence.” Id. at *3 (citation omitted); see United States v. Bryant,

Crim. No. CCB-95-0202, Dkt. No. 373.



                                             7
        Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 8 of 20



      Numerous courts are in accord with this Court’s rulings in Decator and Bryant.

See, e.g., United States v. McPherson, No. 94-cr-05708-RJB, ECF No. 209 (W.D. Wash.

Apr. 14, 2020); United States v. Millan, No. 91-CR-685 (LAP), 2020 WL 1674058, at

*15 (S.D.N.Y. Apr. 6, 2020); United States v. Owens, No. 97-CR-2546-CAB, ECF No.

93 at 4 (S.D. Cal. Mar. 20, 2020); United States v. Redd, No. 1:97-cr-0006-AJT, 2020

WL 1248493, at *8 (E.D. Va. Mar. 16, 2020); United States v. Perez, No. 88-10094-

JTM, 2020 WL 1180719, at *2 (D. Kansas Mar. 11, 2020); United States v. Young, No.

2:00-cr-0002-1, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020); United States v.

O’Bryan, No. 96-10076-03-JTM, 2020 WL 869475, at *2 (D. Kansas Feb. 21, 2020);

United States v. Maumau, No. 2:08-cr-0758-TC, 2020 WL 806121, at *3 (D. Utah Feb.

18, 2020); United States v. Schmitt, No. CR12-4076-LTS, 2020 WL 96904, at *3 (N.D.

Iowa Jan. 8. 2020); United States v. Valdez, No. 3:98-cr-0133-01-HRH, 2019 WL

7373023, at *2 (D. Alaska Dec. 31, 2019); United States v. Rodriguez, No. 17-cr-00021-

WHO-1, 2019 WL 6311388, at *7 (N.D. Cal. Nov. 25, 2019); United States v. Urkevich,

No. 8:03CR37, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019); United States v.

Walker, No. 1:11 CR 270, 2019 WL 5268752, at *2 (N.D. Ohio Oct. 17, 2019); United

States v. Brown, 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019); United States v. Beck, No.

1:13-CR-186-6, 2019 WL 2716505, at *5-6, 8-9 (M.D.N.C. June 28, 2019); United

States v. Cantu-Rivera, No. H-89-204, 2019 WL 2578272, at *2 n.1 (S.D. Tex. June

24, 2019); and United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *5

(S.D. Tex. June 17, 2019).




                                          8
        Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 9 of 20



II.   Tyrone Clark Presents Extraordinary and Compelling Reasons for
      Relief Because His Diabetes and Hypertension Diagnoses Place Him
      at High Risk of Suffering Grave Complications From COVID-19

      This Court should find that extraordinary and compelling reasons justify

granting compassionate relief because Mr. Clark’s underlying medical conditions—

particularly his diabetes and hypertension—place him at an unreasonably high risk

of falling seriously, even gravely, ill from COVID-19 while he serves the last 5% of

his 35-year sentence.

      A.     This Court Is Authorized to Determine Whether a Person’s
             Vulnerability to COVID-19 Presents “Extraordinary and Compelling”
             Reasons to Grant Compassionate Release

      This Court already has determined that it is authorized to define what

constitutes “extraordinary and compelling reasons” for compassionate release under

18 U.S.C. § 3582(c)(1)(A)(i). It also has found that the risks posed by the COVID-19

pandemic to persons with underlying medical conditions may present such

extraordinary and compelling reasons for relief. In United States v. Mel, for example,

Judge Chuang held that “[a]s applied to Mel, the COVID-19 pandemic presents

‘extraordinary and compelling reasons’ that warrant the modest sentencing reduction

requested.” 2020 WL 2041674, at *2. Ms. Mel had submitted documents establishing

that she had a thyroid mass that doctors estimated had a 25% to 40% chance of

malignancy. While Judge Chuang found he could not “conclude with certainty” that

Mel had a health condition that placed her at particular risk to becoming severely ill

from COVID-19, he “nevertheless . . . f[ound] that the historic COVID-19 pandemic,

the fact that Mel has been incarcerated in one of the federal prisons most profoundly

impacted by COVID-19 [FCI Danbury], and the fact that as a result of the outbreak,
                                          9
       Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 10 of 20



she has effectively been prevented from receiving necessary medical care for a

potentially life threatening condition, collectively establish ‘extraordinary and

compelling reasons’ within the meaning of 18 U.S.C. § 3852(c)(1)(A).” Id. at 3.

      In United States v. Gutman, Judge Bennett found that the defendant’s

“underlying medical conditions, combined with his increasing risk of exposure to

COVID-19, presented extraordinary and compelling reasons for his release from

confinement.” 2020 WL 2467435, at *2. And in United States v. Winston, Judge

Bennett found that the defendant’s “grave medical condition” alone constituted

“extraordinary and compelling reasons” for relief, adding that “COVID-19 poses

additional risks to Mr. Winston.” No. RDB-13-639, ECF No. 294 at 5. He noted that

“similar conditions at other prisons have led United States District Courts across the

nation to grant compassionate release to certain defendants who have medical issues

similar to Mr. Winston’s conditions.” Id. (citing cases).

      In United States v. Wise, Judge Hollander concluded that the defendant’s “poor

health and age, which make him especially susceptible to COVID-19, provide a

compelling basis to modify his sentence.” 2020 WL 2614816, at *7. Notably, Judge

Hollander granted relief over the government’s objection, which was based on the

absence of any positive cases where the defendant was housed. Stating “it would be

pollyannaish to believe that Allenwood FCI will escape this pandemic unscathed,” the

Court concluded that COVID-19 “presents a significant threat to Wise and other

inmates at Allenwood FCI who have serious underlying health issues.” Id.

      Most recently, in United States v. Gardner, Judge Bredar granted

compassionate release “in light of the risks posed to [Mr. Gardner] by COVID-19 due
                                          10
       Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 11 of 20



to his high blood pressure and ‘chronic bronchitis.’” No. JKB-09-0619, ECF No. 72 at

2; id. at 4 (“Gardner’s health conditions make him uniquely vulnerable to serious

complications from COVID-19 and create an extraordinary and compelling reason for

compassionate release under § 3582(c)(1)(A)(i).”).

      District courts throughout the country have reached the same conclusion in

comparable cases. See, e.g., Casey v. United States, No. 4:18-cr-4, 2020 WL 2297184,

at *3 (E.D. Va. May 6, 2020) (“The Court finds that Petitioner has set forth

extraordinary and compelling reasons to modify his sentence because of the great risk

that COVID-19 poses to a person of his age with underlying health conditions.”);

United States v. Quintero, No. 08-cr-6007L, 2020 WL 2175171 (W.D.N.Y. May 6, 2020)

(granting compassionate release to man who “suffers from diabetes, a compromised

immune system, obesity, and hypertension,” “which make him more susceptible than

another to contract the virus.”); United States v. Pabon, No. 17-165-1, 2020 WL

2112265, at *1 (D. Mass. May 4, 2020) (holding that for the 54-year-old defendant

who   suffers   from   “diabetes,   hypertension,    hemophilia,   atopic   dermatitis,

gastroesophageal reflux disease, peptic ulcer, and diverticulitis” “nothing could be

more extraordinary and compelling than this pandemic”); United States v.

Echevarria, No. 3:17-cr-44 (MPS), 2020 WL 2113604 (D Conn. May 4, 2020) (finding

49-year-old with pre-existing respiratory condition—a history of bronchial asthma—

combined with the increased risk of COVID-19 in prisons had demonstrated

extraordinary and compelling reasons for relief); United States v. Early, No. 09 CR

282, 2020 WL 2112371, at *2 (N.D. Ill. May 4, 2020) (“the Court cannot discount the

risk to Mr. Early if he contracts coronavirus, as reliable information places him in a
                                         11
       Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 12 of 20



higher-risk category [62, diabetes and hypertension]. This, in the Court’s view,

qualifies as an extraordinary reason warranting consideration of a reduction of Mr.

Early’s sentence.”); United States v. Soto, No. 1:18-cr-10086-IT, 2020 WL 2104787 (D.

Mass. May 1, 2020) (finding inmate with hypertension at facility with COVID-19

cases located in New York had shown extraordinary and compelling reasons for

relief); United States v. Coles, No. 00-cr-20051, 2020 WL 1976296 (C.D. Ill. Apr. 24,

2020) (granting compassionate release to inmate who had served 19 years of 24-year

sentence based on his vulnerability to COVID-19 because of hypertension, prostate

issues, bladder issues, and a dental infection and because he is prediabetic); United

States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748 (S.D.N.Y. Apr. 13, 2020)

(granting immediate release for individual with asthma, high cholesterol, blood clots,

a thyroid condition, and suspected multiple myeloma in light of presence of COVID-

19 at place of imprisonment).

      B. Mr. Clark, Who is 52, Diabetic, and Has a History of Hypertension, is at
         High Risk of Suffering Complications From COVID-19

      The Centers for Disease Control have identified several factors that place

certain individuals at higher risk of suffering severe – even fatal – complications from

COVID-19. “Based on currently available information and clinical expertise, older

adults and people of any age who have serious underlying medical conditions might

be at higher risk for severe illness from COVID-19.” CDC, People Who Are at Higher

Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html. In one clinical study, “those at highest risk

for severe disease and death included” individuals with “hypertension, diabetes,


                                          12
       Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 13 of 20



cardiovascular disease, chronic respiratory disease and cancer.” Robert Verity, et al.,

Estimates        of       the       severity        of       COVID-19          disease,

https://www.researchgate.net/publication/339924190_Estimates_of_the_severity_of

_COVID-19_disease.

      Similarly, a recent study published in the Journal of the American Medical

Association (JAMA) found that among 5700 patients in New York City who were

hospitalized with COVID-19, the most common underlying medical conditions were

hypertension (56.6 percent), obesity (41.7 percent) and diabetes (33.8 percent). Safiya

Richardson et al., Presenting Characteristics, Comorbidities, and Outcomes Among

5700 Patients Hospitalized with COVID-19 in the New York City Area, JAMA,

available at https://jamanetwork.com/journals/jama/fullarticle/2765184. In fact,

as Judge Chuang noted in a recent opinion ordering the release of a defendant from

the Central Treatment Facility in Washington, D.C., “as of March 2020, three-fourths

of individuals who died from COVID-19 in Italy had hypertension.” United States v.

Keaton, No. TDC-18-0215, ECF No. 84 at *5 (D. Md. Apr. 23, 2020) (citing Coreas v.

Bounds, No. TDC-20-0780, 2020 WL 1663133, at * 1 (D. Md. Apr. 3, 2020).

      Based on these criteria, Mr. Clark clearly falls into the “high risk” category for

COVID-19 because he suffers from both diabetes and hypertension. BOP Medical

Records (attached as Exhibit D).




                                          13
          Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 14 of 20



                   COVID-19 Fatality Rate by COMORBIDITY 5
                  PRE-EXISTING CONDITION       DEATH RATE        DEATH RATE
                                               confirmed cases     all cases


                 Cardiovascular disease            13.2%            10.5%


                 Diabetes                          9.2%             7.3%


                 Chronic respiratory disease       8.0%             6.3%


                 Hypertension                      8.4%             6.0%


                 Cancer                            7.6%             5.6%


                 No pre-existing conditions                         0.9%




       Additionally, while Mr. Clark is not yet 65 years old, his age still places him

at a higher risk of falling gravely ill from COVID-19. According to Dr. Chris Beyrer,

a professor of epidemiology at Johns Hopkins Bloomberg School of Public Health, the

risk of fatality from the disease rises significantly in those over age 50: “The case

fatality rate is higher in men, and varies significantly with advancing age, rising after

age 50, and above 5% (1 in 20 cases) for those with pre-existing medical conditions

including cardio-vascular disease, respiratory disease, diabetes, and immune

compromise.” Declaration of Chris Beyrer (attached as Exhibit E), at ¶6.




      https://www.worldometers.info/coronavirus/coronavirus-age-sex-
      5

demographics/.
                                    14
       Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 15 of 20



      Mr. Clark asks this Court to find that the risk the COVID-19 pandemic poses

to his health—and possibly even his life—constitutes an “extraordinary and

compelling reason” to grant him compassionate release.

      C.     The § 3553(a) Factors Weigh in Favor of Reducing Mr. Clark’s Sentence
             to Time-Served

      Under the compassionate release statute, when a defendant establishes the

existence of extraordinary and compelling circumstances justifying relief, courts must

consider the relevant sentencing factors in 18 U.S.C. §3553(a) to determine whether

a reduction or modification is warranted. See 18 U.S.C. § 3582(c)(1)(A)(i). Here, Mr.

Clark’s rehabilitative progress, his reliable release plan, the improbability he will

recidivate, and the percentage of his sentence he has already served, when combined

with the other § 3553(a) factors, clearly warrant relief.

             1. Mr. Clark has undergone successful rehabilitation

      Mr. Clark has worked diligently to reinvent himself and demonstrate his

commitment to becoming a productive member of society. Over the last decade alone,

he has learned marketable trades (including commercial driving and carpentry); he

has taken dozens of academic and self-improvement courses on topics such as money

management, fitness, spirituality, conflict management, and parenting. BOP

Progress Report, at 1-2. He has maintained a work detail as the chaplain office clerk.

Id. And he has completed an intensive 18-month faith-based program called “Life

Connections” that was designed to ease his reentry into the community. Id. (“Clark

arrived at USP Leavenworth, KS, on June 27, 2018, to participate in the faith based

Life Connections Program. He successfully completed the program on May 1, 2020.”)


                                          15
        Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 16 of 20



      Mr. Clark also has maintained a positive behavioral record, showing marked

improvement during the last decade—and especially during the last five years,

during which time his disciplinary record has been unblemished. BOP Discipline

Data (attached as Exhibit F). Though Mr. Clark received citations during his early

incarceration, the majority were for minor infractions; in fact, the only serious

citation he received (for possessing drugs or drug paraphernalia) was in 1997, more

than 20 years ago. Id. at 3; see id. (“Clark has maintained clear conduct since

September 2015. He has not received an incident report at USP Leavenworth, KS.

His interaction with staff and inmates is appropriate and no management concerns

are noted at this time.”).

             2.     Mr. Clark, who is in his early 50’s, is unlikely to reoffend

      Mr. Clark was in his early 20’s when he committed the offenses for which he is

incarcerated. As a young adult, Mr. Clark was immature, impulsive, and susceptible

to negative influences. See Roper v. Simmons, 543 U.S. 551 (2005) (citing studies

showing that the prefrontal lobe of the human brain, which controls judgment and

decision-making, is not fully developed until a person reaches his mid-20’s).

      Today, Mr. Clark is a 52-year-old man. And, as this Court is well aware, the

likelihood of recidivism declines sharply with age. According to a March 2016 report

by the U.S. Sentencing Commission, people who are released from incarceration

before the age of 21 have the highest recidivism rate (67.6%), while those released

after age 60 have the lowest recidivism rate (16.0%). As a man in his 50’s, Mr. Clark

is among the group with the second-lowest recidivism rate (24.7%). U.S. Sent’g

Comm’n, Recidivism Among Federal Offenders: A Comprehensive Overview, March
                                          16
         Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 17 of 20



2016,      at        23,      https://www.ussc.gov/sites/default/files/pdf/research-and-

publications/research - publications/2016/recidivism_overview.pdf.

        Setting statistics aside, there are other reasons to conclude that Mr. Clark

poses little risk of recidivism. For one, his record demonstrates his commitment to

rehabilitation and his devotion to his faith—as evidenced by his work with the prison

chaplain and his completion of the faith-based “Life Connections” program over the

past year and a half. Additionally, because Mr. Clark already has spent more than

half his life behind bars, he is resolute in his determination to never return.

                3.         Mr. Clark has a reliable release plan and support network

        Upon his release, Mr. Clark plans to reside with his girlfriend, Tamika Dorsey,

in Edgewood, Maryland. BOP Progress Report, at 4. In addition, Mr. Clark has a

supportive network of family and friends who are eager to assist him re-acclimate to

the community.

                4.         A reduced sentence will promote respect for the law and avoid
                           unwarranted sentencing disparities

        Mr. Clark’s 35-year term is a remnant from a different sentencing era. It

preceded watershed changes in criminal law that returned sentencing discretion to

Article III judges, where it belongs. And it stands as a stark reminder of this country’s

failed “war on drugs,” which routinely resulted in the imposition of harsher sentences

for drug offenses than violent crimes. See U.S. Sent’g Comm’n, 2017 Sourcebook of

Federal Sentencing Statistics, Table 14 (stating that average prison sentence

imposed nationally for murder in federal court is approximately 18.1 years for all




                                                17
           Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 18 of 20



offenders; for first-time offenders, the average sentence is even lower, about 15.6

years). 6

       Indeed, district courts, including this Court, have routinely imposed shorter

sentences on defendants whose crimes were far worse than Mr. Clark’s. In United

States v. Floyd, this Court sentenced the defendant, who was convicted after a jury

trial of joining a racketeering conspiracy responsible for murder, to 30 years’

incarceration. Crim. No. CCB-16-0597, Dkt. No. 691. In the same case, this Court

sentenced another defendant, who admitted to participating in a murder so that he

could join a violent drug-trafficking organization in West Baltimore, to 25 years’

incarceration (a term later reduced to slightly less than 24 years). Crim. No. CCB-16-

0597, Dkt. No. 368. Other co-defendants who were members of an organization

responsible for eight murders received sentences ranging between 25 and 35 years,

even though each faced a maximum possible sentence of life.

       In another relatively recent case, this Court sentenced a defendant who

admitted to firing multiple gunshots into an occupied vehicle (ending, tragically, in

the striking and killing of a three-year-old child) to 25 years’ incarceration. United

States v. Plummer, Crim. No. GLR-17-0223, Dkt. No. 460; see United States v. Alewine

et al., Crim. No. GLR-16-0453 (sentencing defendants who admitted to multiple

shootings to terms of 25 years or less); United States v. Martinez-Aguilar, Crim. No.

JKB-17-0589, Dkt. No. 109 (sentencing defendant, who admitted to being member of

violent MS-13 gang and attempting to kill two individuals, to 24 years’ incarceration);



       6 Available at https://www.ussc.gov/sites/default/files/pdf/research-and-
publications/annual-reports-and-sourcebooks/2017/Table14.pdf.
                                       18
       Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 19 of 20



United States v. Hunter, Crim. No. JKB-16-0363, Dkt. No. 288 (sentencing defendant

who admitted to killing individual to nearly 27 years’ incarceration); United States v.

Molina-Valldarez et al., Crim. No. RWT-09-0471, Dkt. Nos. 240, 249 (sentencing

defendants who either participated or aided and abetted in gang-related killings to

between 22 and 24½ years’ incarceration).

      As these cases demonstrate, reducing Mr. Clark’s punishment to time-served

here—which would approximate a 400-month (instead of a 420-month) sentence—

will neither diminish the seriousness of his offenses nor place the public in any

danger. Rather, it is likely to promote respect for the law by reducing unwarranted

disparities born of since-rejected sentencing practices.


                                    CONCLUSION

      For the foregoing reasons, Tyrone Clark has presented extraordinary and

compelling reasons for compassionate release and asks this Court to reduce his

sentence to time served.

                                        Respectfully submitted,

                                        JAMES WYDA
                                        Federal Public Defender
                                        for the District of Maryland

                                         /s/ Sapna Mirchandani
                                        Sapna Mirchandani
                                        Assistant Federal Public Defender
                                        6411 Ivy Lane, Suite 710
                                        Greenbelt, MD 20770
                                        (301) 344-0600
                                        Sapna_Mirchandani@fd.org




                                          19
       Case 1:91-cr-00310-PX Document 259 Filed 06/10/20 Page 20 of 20



                          CERTIFICATE OF SERVICE

      This is to certify that on June 10, 2020, the foregoing Memorandum in Support
of Emergency Motion for Reduced Sentence Under 18 U.S.C. § 3582(c) was filed via
CM/ECF, and that copies of the same were electronically delivered to the following
parties:

      David I. Salem
      Ellen E. Nazmy
      Jonathan S. Tsuei
      Office of the U.S. Attorney
      6406 Ivy Lane, Suite 800
      Greenbelt, MD 20770


                                      /s/ Sapna Mirchandani
                                      Sapna Mirchandani




                                        20
